Citation Nr: 1021195	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a cyst on the left 
chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Boise, Idaho.

The Veteran's cyst claim was remanded by an October 2008 
Board decision which also denied claims for service 
connection for skin discoloration of the legs and denied 
service connection for a lump on the palm of the right hand.  


FINDING OF FACT

The Veteran has a chronic cyst on the left chest due to 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cyst on the left chest have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

The Veteran's service treatment records are silent for any 
cysts or other skin condition of the chest.  In March 1970, 
when examined for discharge from service, no scars or acne of 
the chest were noted.

The Board does note that a September 1970 VA examination 
revealed the Veteran to have many raised, circumscribed, 
scarred, healed acne lesions over both shoulders.

The Veteran was provided a VA Agent Orange exposure 
examination in February 1984.  The Veteran reported that his 
skin condition started during his first tour of Vietnam in 
1967.  He reported that he had boils and that he first had an 
incision and drainage of the boils while in country.  The 
Veteran reported that his skin condition seemed to be getting 
worse.  Examination revealed the Veteran to have cystic acne 
with keloid formation over the back, chest and shoulders.

VA medical records in May 1993 reveal that the Veteran had a 
lesion on the chest infected with sinus tracts.  Later in May 
1993 the cyst was surgically removed.  An August 1993 VA 
outpatient record notes that the Veteran had a healed keloid 
scar over the sternum. 

When examined by VA in January 2006, the Veteran stated that 
he thought that the flak jacket he wore in Vietnam created 
his acne problem with cystic scarring on the chest.  
Examination revealed a large, scarred, thickened area on the 
lower mid chest, with no exudate or open lesions.  The 
assessment was cystic dermatitis on chest since Vietnam.  

An April 2006 VA dermatology note states that the Veteran had 
large cystic scarring dermatitis on the chest.

The Board recognizes that the service treatment records fail 
to show that the Veteran had acne or any other skin condition 
of the chest during service.  Nevertheless, the Board finds 
that when the medical evidence is considered as a whole it 
supports the Veteran's claim.  In this case a VA examination 
soon after discharge from service revealed the Veteran to 
have acne scarring, which supports the Veteran's assertions 
that he had cystic acne during service.  Furthermore, the VA 
medical records in 1984 and 1993 show that the Veteran had 
continuing cystic skin problems on his chest.  Furthermore, 
the January 2006 VA examiner indicated that the Veteran had 
had cystic dermatitis on the chest since Vietnam.  
Consequently, the Board finds that the Veteran's current skin 
condition of the left chest first developed during military 
service.  Accordingly, service connection for a cyst on the 
left chest is warranted.  In this case all doubt has been 
weighed in favor of the Veteran.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a cyst on the left chest is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


